Citation Nr: 0836344	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-02 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had World War II service.  He died in March 1998.  
The appellant is advancing her appeal as the veteran's widow.   

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in February 2008 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran died in March 1998; the death certificate 
lists the immediate cause of death as cardiorespiratory 
failure due to acute myocardial infarction due to 
arteriosclerotic cardiovascular disease; and lists multiple 
previous cerebrovascular accidents and diabetes mellitus as 
other significant conditions contributing to death but not 
related to immediate cause.    

2.  At the time of the veteran's death, service connection 
was not in effect for cardiorespiratory failure, acute 
myocardial infarction, arteriosclerotic cardiovascular 
disease, multiple previous cerebrovascular accidents and 
diabetes mellitus.

3.  The disabilities that caused the veteran's death were not 
manifested during the veteran's military service or for many 
years thereafter, nor were they otherwise related to the 
veteran's service.




CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2004, February 2005, and April 
2005.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

While the notification did not advise the claimant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
preponderance of the evidence is against the appellant's 
claim.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained certain service treatment records, the 
veteran's death certificate, and military personnel records.  
It appears that some additional service medical records may 
have been destroyed in the 1973 fire at the National 
Personnel Records Center.  Further, the VA attempted to 
obtain private treatment records from a specific medical 
facility identified by the appellant.  However, a certificate 
of no records was received in March 2008, the line indicating 
that the facility had no listing of the veteran in its 
computerized Master Patient Index was marked.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



Analysis

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. 
§§  3.303, 3.312.  Evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  A service-connected disability 
is the principal cause of death when that disability, either 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death must be 
causally connected to death and must have substantially or 
materially contributed to death; combined to cause death; or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease and diabetes mellitus Type II, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted above, the veteran died in March 1998.  His death 
certificate lists the immediate cause of death as 
cardiorespiratory failure due to acute myocardial infarction 
due to arteriosclerotic cardiovascular disease; and lists 
multiple previous cerebrovascular accidents and diabetes 
mellitus as other significant conditions contributing to 
death but not related to the immediate cause of death.  At 
the time of the veteran's death in March 1998, the veteran 
was not service-connected for cardiorespiratory failure, 
acute myocardial infarction, arteriosclerotic cardiovascular 
disease, multiple previous cerebrovascular accidents and 
diabetes mellitus.

The Board notes that the service treatment records are 
negative for complaints of cardiovascular disease, 
respiratory disease, acute myocardial infarction, 
arteriosclerotic cardiovascular disease, multiple previous 
cerebrovascular accidents and diabetes mellitus.  Service 
treatment records show that the veteran was seen for routine 
care and was mainly treated for headaches, malaria, and back 
pain.  In an undated clinical record in which the veteran was 
diagnosed with malaria, it was noted that his chest was 
examined, and it was clear.  A March 1947 chest x-ray showed 
an abnormal contour of the diaphragm: "Posterior-anterior 
films of chest reveals [sic] a tinting of the right leaf of 
the diaphragm near the midline.  Contour of  diaphragm not 
smooth but has bulge at the outer border.  This could be 
compatible with an amebic infection of the liver."    

There is also no post-service medical record pertaining to 
cardiorespiratory failure, acute myocardial infarction due, 
arteriosclerotic cardiovascular disease, multiple previous 
cerebrovascular accidents and diabetes mellitus.  On a 
January 1949 examination of the veteran's pain in the low 
back, it was noted that the expansion of the veteran's lung 
was good and equal with percussion resonant, breathing that 
sounded clear and there were no rales.  The heart was 
observed as normal size with normal rate and rhythm, and no 
murmurs.  Overall, the Board is presented with an evidentiary 
record which does not show that the cause of death manifested 
in service, or that cardiovascular disease and diabetes 
mellitus type II manifested within the presumptive period.  

Moreover, there is no competent evidence in the record 
suggesting a casual link between the veteran's 
cardiorespiratory failure, acute myocardial infarction, 
arteriosclerotic cardiovascular disease, multiple previous 
cerebrovascular accidents and diabetes mellitus and his 
service.  

In a notice of disagreement received in June 2005, the 
appellant stated that she submitted documents showing that 
cardiorespiratory failure, acute myocardial infarction due, 
arteriosclerotic cardiovascular disease, multiple previous 
cerebrovascular accidents and diabetes mellitus were service 
connected.  However, other than the appellant's assertions, 
there is nothing of record to show that such evidence has 
been received.  

The Board acknowledges the appellant's assertions that the 
cardiorespiratory failure, acute myocardial infarction, 
arteriosclerotic cardiovascular disease, multiple previous 
cerebrovascular accidents and diabetes mellitus are related 
to service.  However, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

Therefore, based on the medical evidence of record, the Board 
finds that service connection for the veteran's cause of 
death is not warranted.  There is no evidence of 
cardiorespiratory failure, acute myocardial infarction due, 
arteriosclerotic cardiovascular disease, multiple previous 
cerebrovascular accidents and diabetes mellitus, and service 
incurrence for cardiovascular disease and diabetes mellitus 
cannot be presumed because there is no evidence within one 
year after service.  The Board sympathizes with the appellant 
for her loss.  However, the preponderance of the evidence is 
against a finding of a link between the veteran's cause of 
death and his service.  Thus, the appellant's claim must be 
denied.  See Ruiz v. Gober, 10 Vet. App. 352 (1997).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107 (West 2002).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


